IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1333
                             Filed August 18, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MATTHEW DAVID DAUGHARTHY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Brendan Greiner,

District Associate Judge.



      Matthew Daugharthy appeals following a guilty plea.           APPEAL

DISMISSED.



      Patrick W. O'Bryan, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Mullins, P.J., and May and Ahlers, JJ.
                                          2


MAY, Judge.

       Matthew Daugharthy appeals after pleading guilty to driving while barred.

Under Iowa Code section 814.6(1)(a)(3) (2019), there is no right of appeal “from

. . . [a] conviction where the defendant has pled guilty.” There is an exception for

cases in which “the defendant establishes good cause.”                   Iowa Code

§ 814.6(1)(a)(3). Daugharthy argues he has established “good cause” by claiming

his plea counsel provided ineffective assistance. We disagree. “‘[G]ood cause’ in

section 814.6 means a ‘legally sufficient reason.’” State v. Treptow, 960 N.W.2d

98, 109 (Iowa 2021) (citation omitted). “By definition, a legally sufficient reason is

a reason that would allow a court to provide some relief.” Id. But Iowa Code

section 814.7 prohibits us from deciding ineffective-assistance claims on direct

appeal. Id. Put another way: Daugharthy’s claim of ineffective assistance does

not allow us to provide him with relief. So, by definition, his claim cannot constitute

“good cause.”

       Because Daugharthy has not “establishe[d] good cause,” we may not

consider his claim. Iowa Code § 814.6(1)(a)(3). We must dismiss his appeal.

       APPEAL DISMISSED.